

Execution Version
Exhibit 10.32

 
2008 AGREEMENT RELATED TO PROGENICS’ MNTX IN-LICENSE
 
THIS AGREEMENT (the “Agreement”) is entered into as of this 16th day of October,
2008 and is effective as of the Effective Date (as hereinafter defined), by and
among the University of Chicago, acting on behalf of itself and its affiliate
ARCH Development Corporation (the “University”), Progenics Pharmaceuticals, Inc.
(“Progenics”), Progenics Pharmaceuticals Nevada, Inc. (“ProNev”), and Ono
Pharmaceutical Co., Ltd. (“Ono”).
 
BACKGROUND
 
A. The University and UR Labs, Inc. (“UR Labs”) entered into an Option and
License Agreement dated as of May 8, 1985, as amended (the “University
Agreement”), under which the University granted UR Labs a license, with the
right to sublicense, under certain patent rights and know-how of the University;
 
B. UR Labs and Progenics entered into a Sublicense Agreement dated as of
September 21, 2001 (the “UR Labs-Progenics Agreement”), under which UR Labs
granted Progenics a license, with the right to further sublicense, under certain
patent rights and know-how, including the patent rights and know-how licensed by
the University to UR Labs under the University Agreement;
 
C. On December 22, 2005, UR Labs assigned the UR Labs-Progenics Agreement
together with all patent rights and know-how licensed thereunder to ProNev, a
wholly-owned subsidiary of Progenics, in connection with the acquisition of
substantially all of the assets of UR Labs by ProNev;
 
D. University, Progenics, ProNev and Wyeth, acting through its Wyeth
Pharmaceuticals Division (“Wyeth”), entered into an Agreement Related to
Progenics’ MNTX In-License dated as of December 22, 2005 (the “2005 MNTX
Agreement”) regarding the University Agreement.
 
E. Progenics, ProNev, Wyeth and certain affiliates of Wyeth entered into a
License and Co-Development Agreement dated as of December 23, 2005 (the
“Progenics-Wyeth Agreement”) granting Wyeth a worldwide license, with the right
to sublicense, under certain patent rights and know-how, including the patent
rights and know-how licensed by the University to UR Labs under the University
Agreement and the patent rights and know-how licensed to Progenics under the UR
Labs-Progenics Agreement;
 
F. On even date herewith, the parties to the Progenics-Wyeth Agreement are
entering into a Partial Termination and License Agreement (the “Partial
Termination”) confirming the termination of the rights granted to Wyeth with
respect to Japan under the Progenics-Wyeth Agreement and under the 2005 MNTX
Agreement.
 
G. On even date herewith, Ono and Progenics are entering into a License
Agreement (the “Progenics-Ono Agreement”) granting Ono a license in Japan, with
the right to sublicense in certain circumstances, under certain patent rights
and know-how, including certain patent rights and know-how licensed by the
University to UR Labs under the University Agreement and certain patent rights
and know-how licensed to Progenics under the UR Labs-Progenics Agreement.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
1

--------------------------------------------------------------------------------


Execution Version
 
H. Ono has requested that the University make certain acknowledgments, consents,
waivers, representations and agreements as a prerequisite to entering into the
Progenics-Ono Agreement;
 
I. The University has requested that Progenics and ProNev make certain
acknowledgements, consents, waivers, representations and agreements as set forth
in this Agreement; and
 
J. The University, Progenics, and ProNev will benefit financially and otherwise
from the Progenics-Ono Agreement and therefore desire to make the requested
acknowledgments, consents, waivers, representations and agreements subject to
the terms and conditions set forth below.
 
AGREEMENT
 
In consideration of the foregoing, and for other good and valuable
consideration, the sufficiency and receipt of which are acknowledged by the
parties, the parties agree as follows:
 
1.  
Definitions

 
Unless specifically defined in the text of this Agreement, all capitalized terms
used in this Agreement shall have the meanings ascribed to them below:
 
Compound.  “Compound” means [*] which is chemically defined as [*], and its
pharmacologically acceptable salts, together with their solvates, hydrates,
hemihydrates, metabolites, pro-drugs, esters, and if applicable, any isomers or
racemates thereof, [*].  The “Compound” does not include the Excluded Molecules.
 
Control or Controlled.  “Control” or “Controlled” means with respect to any
material, item of information, or intellectual property right, the possession,
whether by ownership or license, of the right to grant a license or other
equivalent right with respect thereto.
 
Effective Date.  “Effective Date” means the date on which all of the following
shall have occurred:  (1) this Agreement shall have been duly executed and
delivered by all of the Parties hereto; and (2) the Progenics-Ono Agreement
shall have been duly executed and delivered by Progenics and Ono and shall be in
full force and effect.
 
Excluded Molecules.  “Excluded Molecules” means [*], chemically defined as [*],
and its pharmacologically acceptable salts, together with their solvates,
hydrates, hemihydrates, metabolites, pro-drugs, esters, and if applicable, any
isomers or racemates thereof, [*].
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
2

--------------------------------------------------------------------------------


Execution Version
 
Patent Rights.  “Patent Rights” means any and all (a) U.S. or foreign patents,
(b) U.S. or foreign patent applications, including, without limitation, all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, renewals, and all patents granted thereon, (c) all U.S. or foreign
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms, including, without
limitation, supplementary protection certificates or the equivalent thereof, and
(d) any other form of government-issued right substantially similar to any of
the foregoing.
 
Product.  “Product” means any product containing the Compound as an active
ingredient.
 
University Compound.  “University Compound” means [*], which, for clarity,
includes the Compound.
 
University Patents in Japan.  “University Patents in Japan” means those patents
and patent applications listed on Schedule 2.9 to this Agreement; and any other
Japanese patents and patent applications owned by the University (whether solely
or jointly with others) which claim one or more [*], or formulations of one or
more [*], or processes for preparing one or more [*], or intermediates for
preparing one or more [*], or uses of one or more [*], or dosage, packaging or
means of delivery for one or more [*]; as well as all continuations,
continuations-in-part, divisions, patents of addition, reissues, renewals or
extensions of any of the foregoing, in each case to the extent that they claim
the University Compound or [*].
 
University Know-How.  “University Know-How” means all technology and
information, including without limitation methods, processes, techniques,
compounds, drawings, indications, data, results of tests or studies, including
clinical studies previously performed with respect to the University Compound,
expertise and trade secrets, whether patentable or not, relating to the
University Compound or necessary or useful for the commercialization of
Products, existing on the date hereof or at any time during the term of this
Agreement, which is owned or controlled by University.
 
2.  
University Acknowledgments, Consents, Waivers, Representations, Warranties, and
Agreements

 
2.1. Reservation of University Rights.  In making this Agreement, the University
reaffirms, and where appropriate each provision shall be read to be subject to,
the University’s reservation to itself, subject to the rights granted pursuant
to the University Agreement, of the worldwide right to (i) practice the
inventions claimed in the University Patents in Japan, and (ii) make, have made,
use, import, offer to sell and sell, transfer and disclose the University
Compound, the University Patents in Japan and the University Know-How in each
case solely for educational and non-commercial research purposes, which it may
choose in its own discretion and without payment to any party therefor.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
3

--------------------------------------------------------------------------------


Execution Version
 
2.2. Consent to Progenics-Ono Agreement.  The University acknowledges that it
has reviewed the Progenics-Ono Agreement and hereby consents to Progenics’ grant
of the sublicense to Ono pursuant to the Progenics-Ono Agreement.
 
2.3. Scope of License Under University Agreement.  The University acknowledges
and agrees that subject to the reservation in Section 2.1 hereof (Reservation of
University Rights), pursuant to the University Agreement, the University granted
to UR Labs an exclusive license under all rights in and to the University
Compound, the University Patents in Japan and the University Know-How.  The
University further acknowledges that, to the knowledge of the senior management
of its technology transfer office (UChicago Tech), as of this date, it does not
own any patent, patent application, or other intellectual property rights not
included in the rights granted to UR Labs under the University Agreement that
would be infringed (or if issued or granted would be infringed) by the
commercialization of the Compound as contemplated by the Progenics-Ono
Agreement.
 
2.4. University Agreement in Effect; No Breach. The University Agreement is in
full force and effect.  The University will notify Progenics and Ono of any
breach of the University Agreement by ProNev or other termination event or
termination of which the University has knowledge.  The University acknowledges
that, as of the Effective Date of this Agreement, to its knowledge UR Labs and
ProNev are current in all payment obligations required by the University
Agreement, and the University irrevocably waives any claims to the contrary.
 
2.5. Waiver of Claims. The University irrevocably waives any claims that, prior
to the Effective Date, UR Labs or ProNev failed to satisfy any of the diligence
requirements set forth in Section 3 of the University Agreement. The University
irrevocably waives any claims that, prior to the Effective Date of this
Agreement, UR Labs or ProNev failed to fulfill any of its obligations under the
University Agreement or otherwise failed to comply with the terms and conditions
of the University Agreement.
 
2.6. Enforcement Procedure. During the term of the Progenics-Ono Agreement, the
University irrevocably waives compliance with the first paragraph of Section 5
of the University Agreement that requires an Independent Patent Attorney (as
such term is defined in the University Agreement) to make a prima facie
determination in the event of alleged third party infringement in Japan. Rather,
the University hereby agrees that during the term of the Progenics-Ono
Agreement, as between the University and Progenics, Progenics shall have the
right to enforce the University Patents in Japan to the same extent, and
following the same procedure, as set forth in the Progenics-Ono Agreement.
 
2.7. Access to University Information. The University hereby consents to
Progenics sharing with Ono and any of its Affiliates (as such term is defined in
the Progenics-Ono Agreement) or its approved sublicencees all information
provided by the University to Progenics under Section 7(a) of the letter
agreement dated as of September 20, 2001 (the “2001 Letter Agreement”) between
the University and Progenics.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
4

--------------------------------------------------------------------------------


Execution Version
 
2.8. Third Party Agreements.  University hereby represents, warrants and
covenants that it has not entered into, and prior to the expiration or
termination of the Progenics-Ono Agreement will not enter into, any agreement or
arrangement which conflicts with its obligations under the University Agreement
or that restricts, impairs or renders conditional the rights granted to UR Labs
under the University Agreement (except as permitted pursuant to Section 5.1
hereof (Termination Not Caused by Progenics Default)).  University hereby agrees
that it will not, without Ono’s written permission, consent to any assignment of
the University Agreement from ProNev to a third party if such assignment would
modify or alter any of the rights in Japan obtained by Progenics under the UR
Labs-Progenics Agreement or by Ono under the Progenics-Ono Agreement.
 
2.9. University Patents in Japan.  The University represents and warrants that,
to its knowledge, Schedule 2.9-A identifies all University Patents in Japan
owned solely by the University (the “Solely Owned University Patents in Japan”),
and Schedule 2.9-B identifies all University Patents in Japan owned jointly with
UR Labs or ProNev (the “Jointly Owned University Patents in Japan”), in each
case along with the following information with respect to each identified Patent
Right, as applicable:  (i) country, (ii) title, (iii) application number, (iv)
application filing date, (v) patent number, (vi) patent issue date, (vii) listed
inventor(s), and (viii) current owner.  The Solely Owned University Patents in
Japan and the Jointly Owned University Patents in Japan identified on Schedule
2.9 (meaning both 2.9-A and 2.9-B) constitute all of the University Patents in
Japan as of the Effective Date.  For the avoidance of doubt, only the Japanese
counterparts of the following patent applications shall be considered University
Patents in Japan: [*].
 
2.10. University Employees.  To University’s knowledge, all University employees
who contributed to the development of the University Know-How and University
Patents in Japan were obligated under University policies to assign all of their
rights in such know-how and Patent Rights to the University.
 
3.  
Progenics and ProNev Acknowledgments and Agreements

 
3.1. University Payments.  As a result of the UR Labs acquisition and in
accordance with Section 6.2.4 of the Progenics-Wyeth Agreement and Section 6.4.3
of the Progenics-Ono Agreement, Progenics and ProNev (collectively, the
“Progenics Parties”) hereby acknowledge and agree that they are responsible for
the ongoing payment to University of all University Payments related to the
Progenix-Ono Agreement.  The provisions of Section 3.2 hereof (University
Payments and the Ono Agreement) define the University Payments related to the
Progenics-Ono Agreement.
 
3.2. University Payments and the Ono Agreement.  Without limiting the generality
of the definition of University Payments in Section 3 of the 2005 MNTX
Agreement, the Progenics Parties and University hereby acknowledge and agree
that the University Payments due to the University related to the Progenics-Ono
Agreement consist of the following:
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
5

--------------------------------------------------------------------------------


Execution Version
 
3.2.1. [*].  University and Progenics Parties agree that [*] shall be due to
University as University Payments.
 
3.2.2. [*].  University and Progenics Parties agree that [*] shall be due to
University as University Payments.
 
3.2.3. Royalties.  University acknowledges that [*].  Progenics Parties
acknowledge that [*].
 
3.3. Guarantee by Progenics.  Progenics shall guarantee the full payment by
ProNev of all University Payments pursuant to the guaranty attached hereto as
Exhibit A.
 
4.  
Ono Indemnity of University

 
4.1. Ono will indemnify, defend and hold harmless the University and each of its
employees, officers, trustees, agents, and each person identified as a student
of the University or as an inventor of a patent or patent application which is
part of the rights being granted to Ono pursuant to the Progenics-Ono Agreement
(each, a “University Indemnified Party”) from and against any and all liability,
loss, damage, expense (including attorneys’ fees and expenses) and cost
(collectively, a “Liability”) that the University Indemnified Party may be
required to pay to one or more third parties resulting from or arising out
of:  (a) any [*] on the part of Ono or its Affiliates (as defined in the
Progenics-Ono Agreement) in performing any activity contemplated by this
Agreement; (b) [*]; or (c) the material breach by Ono of any of its
representations, warranties or covenants set forth in the Progenics-Ono
Agreement; except, in each case, to the extent caused by [*].  University hereby
releases Wyeth from its obligation to indemnify University under Section 4 of
the 2005 MNTX Agreement (Wyeth Indemnity of University) with respect to any
Liability for which Ono is obligated to indemnify University under this Section
4 (Ono Indemnity of University).
 
5.  
Termination of the University Agreement

 
5.1. Termination Not Caused by Progenics Default
 
5.1.1.  
Direct License to Progenics.  University, Progenics and ProNev acknowledge that,
pursuant to the 2005 MNTX Agreement, during the term of the Progenics-Wyeth
Agreement and solely for the purpose of maintaining the continuity of the
license granted to Progenics under the UR Labs-Progenics Agreement, in the event
that the University Agreement is terminated for any reason other than as a
result of Progenics’ uncured material breach of the UR Labs-Progenics Agreement
(a “Progenics Non-Defaulting Termination”), subject to the occurrence of a
Progenics Non-Defaulting Termination, the University has granted and has agreed
to grant to Progenics a direct license in Japan under the University Patents in
Japan and University Know-How, which license shall be on the terms and
conditions of the University Agreement (as amended) and this
Agreement.  Furthermore, in such event, the license granted by the University to
Progenics under this Section 5.1.1 (Direct License to Progenics) shall remain in
effect for the duration of the license granted by Progenics to Wyeth under the
Progenics-Wyeth Agreement.  University, Progenics and ProNev hereby agree that
if the Progenics-Wyeth Agreement expires or is terminated prior to the
expiration of the Progenics-Ono Agreement the license granted by the University
to Progenics under this Section 5.1.1 shall remain in effect for the duration of
the license granted by Progenics to Ono under the Progenics-Ono
Agreement.  ProNev and Progenics hereby acknowledge the University’s grant of
such a license to Progenics pursuant to the 2005 MNTX Agreement and this
Agreement.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
6

--------------------------------------------------------------------------------


Execution Version
 
 
5.1.2.  
Termination of Direct License to Progenics.  ProNev and Progenics hereby
acknowledge that in the event that the sublicense granted to Progenics under the
UR Labs-Progenics Agreement is terminated, in whole or in part, for an uncured
material breach thereof caused by Progenics, the license granted by the
University to Progenics pursuant to the 2005 MNTX Agreement shall likewise be
automatically terminated to the same extent.

 
5.1.3.  
Payments in the Event of Progenics Non-Defaulting Termination.  In consideration
of the direct license granted by the University to Progenics under Section 5.1.1
(Direct License to Progenics), in the event of a Progenics Non-Defaulting
Termination of the University Agreement, Progenics shall pay to the University
any payments which ProNev would have been required to pay to the University
under the University Agreement (had the University Agreement remained in effect)
in connection with the sublicense of the University Patents in Japan and
University Know-How under the Progenics-Ono Agreement at such times such
payments would have otherwise become due under the University
Agreement.  Progenics shall be entitled to deduct any amount paid to the
University under this Section 5.1.3 (Payments in the Event of Progenics
Non-Defaulting Termination) from any amounts that Progenics owes to ProNev under
the UR Labs-Progenics Agreement.

 
5.1.4.  
Restatement of License Agreement.  ProNev and Progenics hereby acknowledge that
in the event of a Progenics Non-Defaulting Termination of the University
Agreement, at Progenics’ or the University’s request, Progenics and the
University shall enter into an agreement memorializing and restating the direct
license granted by the University to Progenics pursuant to the 2005 MNTX
Agreement.

 
5.2. Termination Caused by Progenics.
 
5.2.1.  
Direct License To Ono.  Solely for the purpose of maintaining the continuity of
the license granted by Progenics to Ono pursuant to the Progenics-Ono Agreement,
in the event that (a) the University Agreement is terminated as a result of
Progenics’ uncured material breach of the UR Labs-Progenics Agreement that was
not, in turn, caused by Ono’s uncured material breach of the Progenics-Ono
Agreement or (b) there has been a Progenics Non-Defaulting Termination of the
University Agreement but the license granted in Section 5.1.1 hereof (Direct
License to Progenics) is subsequently terminated for any reason other than as a
result of Ono’s uncured breach of the Progenics-Ono Agreement (each of (a) and
(b), an “Ono Non-Defaulting Termination”), subject to the occurrence of an Ono
Non-Defaulting Termination, the University hereby grants and agrees to grant to
Ono a direct license solely for Japan under the University Patents in Japan and
University Know-How on the terms and conditions of the University Agreement (as
amended) and this Agreement.  Furthermore, in such event, the licenses granted
by the University to Ono under this Section 5.2.1 (Direct License to Ono) shall
remain in effect for the duration of the license granted by Progenics to Ono
under the Progenics-Ono Agreement.  UR Labs and Progenics hereby consent to the
University’s grant of such a license to Ono.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
7

--------------------------------------------------------------------------------


Execution Version
 
 
5.2.2.  
Termination of Direct License to Ono.  In the event that the sublicense granted
by Progenics to Ono under the Progenics-Ono Agreement is terminated in whole or
in part, for an uncured material breach thereof caused by Ono, the license
granted by the University to Ono under Section 5.2.1 (Direct License to Ono)
shall likewise be automatically terminated to the same extent.

 
5.2.3.  
Payments in the Event of Ono Non-Defaulting Termination.  In consideration of
the direct license granted by University to Ono under Section 5.2.1 (Direct
License to Ono), in the event of an Ono Non-Defaulting Termination of the
University Agreement or the license granted under Section 5.1.1 (Direct License
to Progenics), Ono shall pay to the University any and all payments which ProNev
would have been required to pay to the University under the University Agreement
(had the University Agreement remained in effect) in connection with the
sublicense of the University Patents in Japan and University Know-How under the
Progenics-Ono Agreement at such times as such payments would have otherwise
become due under the University Agreement.  Ono shall be entitled to deduct any
amount paid to the University under this Section 5.2.3 (Payments in the Event of
Ono Non-Defaulting Termination) from any amounts that Ono owes to Progenics
under the Progenics-Ono Agreement.

 
5.2.4.  
Restatement of License Agreement.  In the event of an Ono Non-Defaulting
Termination of the University Agreement or the license granted under Section
5.1.1 (Direct License to Progenics), at Ono’s or the University’s request, Ono
and the University shall enter into an agreement memorializing and restating the
direct license granted by the University to Ono in Japan under Section 5.2.1
(Direct License to Ono) on the terms and conditions provided for in this
Agreement.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
8

--------------------------------------------------------------------------------


Execution Version
 
 
6.  
Miscellaneous Provisions

 
6.1. Prior Agreements.  In the event of a conflict between this Agreement and
any provision of the 2005 MNTX Agreement, the University Agreement, the UR
Labs-Progenics Agreement, or the 2001 Letter Agreement (collectively, the “Prior
Agreements”), then the 2005 MNTX Agreement will control.  To the extent the
provisions in this Agreement conflict with a provision of any Prior Agreement
other than the 2005 MNTX Agreement, then, as between the parties to this
Agreement, such Prior Agreement shall be and hereby is amended to render it
consistent with this Agreement.  Except as set forth in this Agreement, the
Prior Agreements remain in full force and effect.
 
6.2. Further Assurances. At the request and expense of any other party hereto,
each party hereto will cooperate in any reasonable effort to carry out the
intentions of this Agreement, including, without limitation, providing such
further assurances, and executing such further consents, agreements, and
releases, as are reasonably required by the requesting party to allow it to
fully enjoy the benefits of this Agreement.
 
6.3. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their successors and permitted assigns.
 
6.4. Amendments. This Agreement may be amended or modified at any time or from
time to time only by an express written agreement, signed by all parties to this
Agreement, and which expressly refers to this Agreement.
 
6.5. Waivers. The failure of any party to require performance by another party
of any provision hereof, or to enforce any remedies it may have against such
other party, shall in no way affect the right thereafter to enforce this
Agreement and require full performance by any other party. The waiver by a party
of any breach of any provision of this Agreement shall not constitute a waiver
of any succeeding breach of that provision or of any other provision.
 
6.6. Severability. If any provision of this Agreement shall be adjudicated to be
invalid or unenforceable in any action or proceeding for any reason, whether in
its entirety or in any portion, then such part shall be deemed amended, if
possible, or deleted, as the case may be, from this Agreement in order to render
the remainder of this Agreement and any provision hereof both valid and
enforceable.
 
6.7. Entire Agreement. This Agreement, together with the University Agreement,
the UR Labs-Progenics Agreement and the Progenics-Ono Agreement, constitutes the
entire agreement between the parties with respect to the subject matter hereof.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
9

--------------------------------------------------------------------------------


Execution Version
 
6.8. Counterparts. This Agreement may be executed in any number of counterparts
which taken together shall constitute one and the same instrument.
 
6.9. Governing Law. All matters affecting the interpretation, validity and
performance of this Agreement shall be governed by the laws the State of New
York.
 
6.10. Independent Contractors. In the performance of this Agreement no party is
authorized or empowered to act as agent for any other party for any purpose and
shall not on behalf of any other party enter into any contract, warranty, or
other representation as to any matter. No party shall be bound by the acts,
conduct, obligations, representations or warranties of any other party.
 
[Signature page follows.]


 
 
 

 
 




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
10

--------------------------------------------------------------------------------

 
Execution Version



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.
 


The University of Chicago
On Behalf of itself and its Affiliate,
ARCH Development Corporation
 
Progenics Pharmaceuticals, Inc.
By:  ______________________________                                                            
 
By:  _________________________                                                         
Name: ____________________________                                                             
 
Name:  _______________________                                                            
Title:   ____________________________                                                            
 
Title:  ________________________                                                            
     
Progenics Pharmaceuticals Nevada, Inc.
   
By:  ______________________________                                                            
   
Name:  ____________________________                                                            
   
Title:  _____________________________                                                            
   



 

 
Ono Pharmaceuticals Co., Ltd.
By:  ______________________________
Name:  ____________________________
Title:  _____________________________




 




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
11

--------------------------------------------------------------------------------

 
Execution Version



EXHIBIT A
 
GUARANTY
 
[*]


Schedule 2.9-A
Solely Owned University Patents in Japan
[*]
 
 
 
 
Schedule 2.9-1

--------------------------------------------------------------------------------


Execution Version
 
Schedule 2.9-B
Jointly Owned University Patents in Japan


[*]


Schedule 2.9-2